Citation Nr: 1008052	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-07 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death, and if so, whether the reopened 
claim may be granted.
 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and the Veteran's nephew and niece


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1951 to April 
1953.  The Veteran died in May 2001, and the appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The appellant, as well as the Veteran's niece and nephew, 
testified at a hearing before the undersigned Veterans Law 
Judge in December 2009.  A transcript of those proceedings 
has been associated with the Veteran's claims file.

As discussed below, the Board has determined that new and 
material evidence sufficient to reopen the appellant's claim 
for service connection for the cause of the Veteran's death 
has been received, but that further development is warranted 
before the claim may be adjudicated on its merits.  
Accordingly, this issue is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
further development before the claim is readjudicated.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a decision issued in March 2003, the RO denied the 
appellant's claim for service connection for the cause of the 
Veteran's death.  Following receipt of notification of this 
determination, the appellant did not perfect an appeal, and 
the decision became final.

2.  The evidence received since the RO's prior denial 
includes two letters authored by the Veteran's private 
treating physician opining that the Veteran's end-stage renal 
disease, whose treatment eventually led to the Veteran's 
death, was related to his service-connected abdominal gunshot 
wound residuals.


CONCLUSION OF LAW

New and material evidence has been submitted, and the 
appellant's claim of entitlement to service connection for 
the cause of the Veteran's death is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

As to the reopening of the appellant's claim for service 
connection of the cause of the Veteran's death, the Board is 
granting the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and will not be further considered.



II.  New and Material Evidence

In June 2006, the RO declined to reopen the appellant's claim 
for service connection for the cause of the Veteran's death 
(although the claim was subsequently reopened by an April 
2009 supplemental statement of the case).  The appellant's 
claim had previously been denied in March 2003, and the 
decision became final after the appellant failed to appeal.  
However, a previously denied claim may be reopened by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The March 2003 rating decision denied the appellant's claim 
for  service connection for the cause of the Veteran's death 
because the evidence of record failed to support a theory 
that the Veteran's cause of death was related to service or a 
service-connected disability.  However, since the time of 
that denial, the appellant has submitted two letters from the 
Veteran's private treating physician in which the physician 
opines that the Veteran's end-stage renal failure (a 
complication of his treatment for this disease eventually 
caused his death) was related to his service-connected 
abdominal gunshot wound residuals.  The Board finds that this 
evidence, when presumed credible, is a medical opinion 
relating the cause of the Veteran's death to a service-
connected disability and thus relates to a previously 
unestablished fact necessary to substantiate the Veteran's 
claim.  See Justus v. Principi, 3 Vet. App. 510, 512 (1992) 
(evidence is presumed credible for the limited purpose of 
determining its materiality).  Accordingly, this evidence is 
considered both new and material, and the appellant's claim 
is therefore reopened.  


ORDER

New and material evidence having been presented, the 
Veteran's claim of entitlement to service connection for the 
cause of the Veteran's death is reopened, and to this extent 
the appeal is granted.


REMAND

The Veteran's death certificate reflects his cause of the 
death as septicemia due to dialysis catheter infection due to 
septic shock, and the medical evidence of record reflects 
that at the time of his death the Veteran was undergoing 
hemodialysis, thereby necessitating a dialysis catheter, to 
treat his end-stage renal failure.  The Veteran's treatment 
records and a VA medical opinion, reflects that the Veteran's 
end-stage renal failure was attributable to his diabetes 
mellitus.  

A review of the Veteran's service treatment records reveals 
that during his in-service treatment for his various gunshot 
wounds (the Veteran received gunshot wounds to his abdomen, 
right shoulder, and lumbar region during the Korean War), 
urinalysis test results were positive for sugar and albumin.  
A corresponding consultation note appears to reflect that the 
Veteran's urinalysis results were thought to be attributable 
to the glucose in the intravenous fluids administered to the 
Veteran during his convalescence.  The Veteran was diagnosed 
with diabetes mellitus 11 to 12 years after service (in 
approximately 1964 or 1965), as reflected in a July 1973 
private physical examination report and an October 1974 VA 
examination report.   
While the aforementioned VA medical opinion addresses the 
etiology of the Veteran's death and its potential 
relationship to the Veteran's various service-connected 
disabilities, there is no opinion of record addressing 
whether the Veteran's urinalysis results in service indicate 
the initial manifestation of his diabetes mellitus, which led 
to the Veteran's renal failure and thus eventually to his 
death.  Accordingly, such an opinion should be obtained.

Additionally, the record includes letters from a private 
physician who reportedly treated the Veteran periodically 
since his discharge from service in 1953; however, the 
treatment records from this provider, with the exception of a 
July 1973 physical examination report, are not of record and 
should be requested.  This physician also reported that the 
Veteran received VA treatment soon after service; however 
there is no VA treatment records prior to August 1975.  
Accordingly, efforts to obtain those records should be made, 
as well.  See 38 C.F.R. § 3.159(c)(2) (2009).  Finally, the 
Veteran's private treatment records from July 1999 to the 
time of his death in May 2001 should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the 
appellant, request all of the Veteran's 
medical records from Dr. S. H. Richardson, 
Richardson Rural Health Clinic, P.O. Box 
270, Cameron, TX 76520; and the Veteran's 
treatment records from July 1999 until his 
time of death from Scott & White Memorial 
Hospital & Clinic, Release of Information, 
P.O. Box 668, Temple, TX 76503.  

2.  Obtain all of the Veteran's VA 
treatment records prior to August 1975, if 
available.  

3.  Next, request the medical opinion of a 
VA endocrinologist addressing whether it 
is at least as likely as not that the 
Veteran's diabetes mellitus, diagnosed 
post-service, began or initially 
manifested in service.  The claims folder, 
including the Veteran's in-service 
urinalysis results revealing the presence 
of sugar and albumin, must be provided to 
the VA physician for review.  

The opinion provider is requested to 
include a complete rationale for any 
opinions expressed.  If it is determined 
that a medically-sound opinion cannot be 
reached, it is requested that an 
explanation as to why that is so be 
included.  

4.  Once the above-requested development 
has been completed, the appellant's claim 
must be readjudicated.  If the decision 
remains adverse to the appellant, she and 
her representative must be provided a 
supplemental statement of the case and an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 



Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


